Case: 12-1576   Document: 79    Page: 1   Filed: 11/09/2012




          NOTE: This order is nonprecedential.


   mtniteb ~tate~ Qrourt of §ppeaI~
        for tbe jfeberaI Qrirtuit

 PFIZER INC., WARNER-LAMBERT COMPANY LLC,
  AND C.P. PHARMACEUTICALS INTERNATIONAL
                        C.V.,
                Plaintiffs-Appellees,

                         AND
          NORTHWESTERN UNIVERSITY,
               Plaintiff-Appellee,

                   v.
     TEVA PHARMACEUTICALS USA, INC. AND
   TEVA PHARMACEUTICAL INDUSTRIES, LTD.,
                Defendants-Appellants,

                         AND
   LUPIN, LTD. AND LUPIN PHARMACEUTICALS,
                      INC.,
               Defendants-Appellants,

                         AND

  ACTAVIS, INC. AND ACTAVIS ELIZABETH, LLC,
              Defendants-Appellants,

                         AND
        COBALT LABORATORIES, INC. AND
        COBALT PHARMACEUTICALS, INC.,
              Defendants-Appellants,
Case: 12-1576    Document: 79    Page: 2    Filed: 11/09/2012




PFIZER INC. V. TEVA PHARMACEUTICALS USA                   2


                           AND

        SUN PHARMA GLOBAL, INC., SUN
        PHARMACEUTICAL INDUSTRIES,
 LTD., AND SUN PHARMACEUTICAL INDUSTRIES,
                     INC.,
              Defendants-Appellants,

                           AND

  WOCKHARDT LIMITED AND WOCKHARDT USA,
                   LLC,
           Defendants-Appellants,

                           AND

           ALPHAPHARM PTY. LTD. AND
         MYLAN PHARMACEUTICALS, INC.,
              Defendants-Appellants.


    2012-1576, -1601, -1602, -1603, -1604, -1605, -1607


   Appeals from the United States District Court for the
District of Delaware in consolidated case no. 09-CV-0307,
Chief Judge Gregory M. Sleet.


                      ON MOTION


                       ORDER
    Sun Pharma Global, Inc., Sun Pharmaceutical Indus-
tries, Ltd., and Sun Pharmaceutical Industries, Inc. move
to withdraw Robert Breisblatt and Jeremy Daniel as
Case: 12-1576      Document: 79      Page: 3   Filed: 11/09/2012




PFIZER INC. V. TEVA PHARMACEUTICALS USA                    3


counsel and substitute Barry P. Golob as principal coun-
sel.

       Upon consideration thereof,

       IT Is ORDERED THAT:
       The motion is granted.


                                      FOR THE COURT


                                       /s/ Jan Horbaly
                                      Jan Horbaly
                                      Clerk
 s26